           Case 5:19-cv-00257-MHH Document 2 Filed 02/12/19 Page 1 of 4                FILED
                                                                              2019 Feb-12 PM 02:01
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  IN UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

JUDY MASON,                                  )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )     Case No. CV-2019-257-MMH
                                             )
CVS HEALTH CORPORATION,                      )
                                             )
              Defendants.                    )


      UNOPPOSED MOTION TO SUBSTITUTE PARTY DEFENDANT

      COMES NOW, CVS HEALTH CORPORATION (Movant), and moves

this Honorable Court for entry of an Order allowing the substitution of Alabama

CVS Pharmacy, LLC for CVS Health Corporation, as the proper party Defendant

in this matter. As grounds and support of this Motion states as follows:

      A.      Alabama CVS Pharmacy, LLC Owns The Subject CVS Store

      1.      The Complaint seeks to impose liability as a consequence of an

alleged dangerous or defective condition on the premises of a CVS Pharmacy

located at 8470 Highway 20, Madison, Alabama and incorrectly identifies CVS

Health Corporation as the owner of the premises.

      2.      Alabama CVS Pharmacy, LLC owns and operates the CVS Pharmacy

located in Madison, Alabama where the events of this subject lawsuit took place.




                                         1
           Case 5:19-cv-00257-MHH Document 2 Filed 02/12/19 Page 2 of 4




      3.       Since all of Plaintiff’s claims are based on the alleged condition of the

premises of said CVS Pharmacy located in Madison, Alabama and that entity is in

fact, Alabama CVS Pharmacy, LLC, it is proper to substitute Alabama CVS

Pharmacy, LLC for CVS Health Corporation as the party Defendant in this matter.

      B.       The Substitution Will Not Impact Diversity Jurisdiction

      5.       CVS Pharmacy, Inc. is the sole member of Alabama CVS Pharmacy,

LLC and its principle place of business is in the State of Rhode Island. See records

of the Secretary of State’s office attached as Exhibit A. Pursuant to Fed. R. Evid.

201(b)(2), the Court may take judicial notice of the Alabama Secretary of State’s

repository of records through the Business Entity Portal on its website.

      6.       Alabama CVS Pharmacy, LLC is an Alabama Limited Liability

Company whose sole member is CVS Pharmacy, Inc.

      7.       For purposes of diversity jurisdiction, "a limited liability company is a

citizen of any state of which a member of the company is a citizen." Rolling

Greens MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir.

2004). Since CVS Pharmacy, Inc. is its sole member, Alabama CVS Pharmacy,

LLC is considered a citizen of the state of Rhode Island for purposes of

determining federal diversity jurisdiction.




{02672451.1}                             2
           Case 5:19-cv-00257-MHH Document 2 Filed 02/12/19 Page 3 of 4




      8.       This Motion is being filed with the consent and approval of both CVS

Health Corporation and Alabama CVS Pharmacy, LLC by and through their

chosen undersigned counsel.

      9.       Counsel for Plaintiff has advised that Plaintiff does not oppose this

Motion to Substitute.

      WHEREFORE, the above premises considered, Defendant respectfully

submits that the foregoing Motion is due to be GRANTED.

                                        Respectfully submitted,

                                        Defendant,
                                        CVS HEALTH CORPORATION
                                        By its attorney,


                                        /s/ J. Allen Sydnor, Jr.
                                        J. Allen Sydnor, Jr. (ASB-6517-D55J)


OF COUNSEL:
HUIE, FERNAMBUCQ & STEWART, LLP
Three Protective Center
2801 Highway 280 South, Suite 200
Birmingham, AL 35223-2484
Telephone (205) 251-1193
Facsimile (205) 251-1256
Email: asydnor@huielaw.com




{02672451.1}                           3
          Case 5:19-cv-00257-MHH Document 2 Filed 02/12/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing UNOPPOSED
MOTION TO SUBSTITUTE PARTY DEFENDANT has been electronically
served upon:

William Louis Middleton, III, Esq.
Eyster Key Tubb Roth Middleton & Adams, LLP
Post Office Box 1607
Decatur, AL 35602-1607
wlmiddleton@eysterkeylaw.com


on February 12, 2019

                                       /s/ J. Allen Sydnor, Jr.
                                       OF COUNSEL




{02672451.1}                          4
